Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-3-2007

Williams v. Beard
Precedential or Non-Precedential: Precedential

Docket No. 06-1518




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Williams v. Beard" (2007). 2007 Decisions. Paper 1175.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1175


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           No. 06-1518


                       JOYE WILLIAMS,
                                   Appellant

                                 v.

   JEFFERY BEARD, Secretary, PA Dept of Corrections;
     JAMES GRACE, Superintendent, SCI Huntingdon;
 KENNETH HOLLIBAUGH, Unit Manager SCI Huntingdon;
  EMEIGH, Sergeant, Corrections Officer, SCI Huntingdon;
 AMAKER, Sergeant, Corrections Officer, SCI Huntingdon;
    CEVC WALL, Corrections Officer, SCI Huntingdon;
      RHODES, Corrections Officer, SCI Huntingdon;
       ROTH, Corrections Officer, SCI Huntingdon


 APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                D.C. Civil No. 04-cv-02155
    Magistrate Judge: The Honorable J. Andrew Smyser


                    Argued: February 1, 2007


           Before: BARRY, ROTH, Circuit Judges, and
                    IRENAS,* District Judge



       *
        The Honorable Joseph E. Irenas, Senior District Judge,
United States District Court for the District of New Jersey, sitting
by designation.

                                 1
                (Opinion Filed: April 3, 2007)


Angus R. Love, Esq. (Argued)
Pennsylvania Institutional Law Project
924 Cherry Street, Suite 523
Philadelphia, PA 19107

Counsel for Appellant


Calvin R. Koons, Esq. (Argued)
Office of Attorney General of Pennsylvania
Strawberry Square, 15 th Floor
Harrisburg, PA 17120

Counsel for Appellees




                  OPINION OF THE COURT


BARRY, Circuit Judge

        Joye Williams was an inmate at the Pennsylvania State
Correctional Institution at Huntingdon. In September and
October 2003, there was conflict between Williams and his
cellmate, Ricardo Nobles. On October 20, 2003, Williams
submitted a written request to Kenneth Hollibaugh, the Unit
Manager, regarding a cell transfer. The text of the transfer
request included the lines: “[M]e and my celly are having major
problems and we need to be moved apart. I fear something may
happen if we are not separated and I don’t want to be hurt!”
App. Vol. II 107. Hollibaugh responded by writing Williams:
“Speak to the sergeant.” Id. The sergeant denied the transfer,
citing space limitations.

      On October 28, 2003, Williams submitted a second

                               2
written request to Hollibaugh regarding his security
classification, but also reminding Hollibaugh of his previous
transfer request – “[Y]ou know I have told you & 2 to 10 officer
I have to move from my celly.” Id. at 108.1 Hollibaugh
responded to the portion of the request regarding the security
classification, but did not address the request for transfer. The
following day, Nobles attacked Williams, slicing his face with a
razor from the right side of his nose across the left side of his
face.

        On October 30, 2003, Williams filed a grievance with
Hollibaugh alleging that prison staff failed to protect him from
the assault. In this grievance, Williams only identified the “2-
10” staff of the cell block, but did not name Hollibaugh, as he
was required to do under DC-ADM 804.VI.A.l.g. of
Pennsylvania Inmate Grievance System Policy.2 Hollibaugh
responded to the grievance in an Initial Review Response
(“IRR”) dated November 7, 2003, acknowledging conversations
Williams had with the staff regarding the transfer request, but
rejecting the grievance as lacking merit. Hollibaugh also
asserted in the response that there was no indication of any
problem prior to October 24, and asserted that Williams did not
mention the transfer request to him during a discussion they had
on October 28.

        After appealing Hollibaugh’s denial of the grievance
through the prison grievance system, Williams filed a complaint
in District Court in September 2004 alleging violations of his
Eighth Amendment rights against Hollibaugh and other prison
officials. The parties consented to proceeding before a
Magistrate Judge, and the defendants moved for summary
judgment. As relevant here, summary judgment was granted in


       1
        “2-10” refers to the shift time of the officers responsible
for inmate transfers.
       2
        That section provides, in relevant part, “The inmate shall
include a statement of the facts relevant to the claim . . . The
inmate should identify any persons who may have information that
could be helpful in resolving the grievance . . . .”

                                3
favor of Hollibaugh because Williams procedurally defaulted his
claim by not naming Hollibaugh in the initial grievance.3
Williams v. Hollibaugh, No. 04-2155, 2006 U.S. Dist. LEXIS
1380, **11-25 (M.D. Pa.). Williams appeals, arguing that under
Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004), his procedural
default is excused because Hollibaugh acknowledged his
involvement in the events preceding the assault in the IRR he
prepared in response to William’s grievance. Williams also
challenges the Magistrate Judge’s refusal to consider evidence
extrinsic to the grievance and the IRR themselves in determining
whether to apply Spruill. We find that Williams’s procedural
default should be excused and, therefore, will reverse.

       The District Court had jurisdiction pursuant to 28 U.S.C.
§§ 1331 and 1343. We have jurisdiction under 28 U.S.C. §
1291, and exercise plenary review of the decision of the
Magistrate Judge granting summary judgment to Hollibaugh.

                                I.

        The Prison Litigation Reform Act of 1995 (“PLRA”)
requires that prisoners seeking relief in federal court must first
exhaust the administrative remedies available at the prison level.
42 U.S.C. § 1997e(a). Exhaustion is mandatory, and prisoners
must exhaust all “available” remedies, even where the relief
sought cannot be granted through the administrative process.
Woodford v. Ngo, 126 S. Ct. 2378, 2382-83 (2006).
Additionally, the PLRA requires “proper exhaustion,” meaning
that the prisoner must comply with all the administrative
requirements and not merely wait until there are no
administrative remedies “available.” Id. at 2387-93. In Spruill,
we held “that prison grievance procedures supply the yardstick”
for determining what steps are required for exhaustion. 372 F.3d
at 231. Here, as in Spruill, Pennsylvania requires that inmates



       3
         Summary judgment was also granted in favor of the other
defendants on different grounds. Williams v. Hollibaugh, No. 04-
2155, 2006 U.S. Dist. LEXIS 1380, **25-33 (M.D. Pa.). Williams
has not appealed that order.

                                4
identify “persons who may have information that could be
helpful in resolving the grievance.” Id. at 234.

        Williams concedes that he procedurally defaulted when
he did not name Hollibaugh in the initial grievance. He
contends, however, that the IRR prepared by Hollibaugh
contains language excusing the procedural default. In Spruill,
we found that the IRR excused inmate Spruill’s procedural
default because, despite his failure to name in his grievance one
Brian Brown, a prison physician’s assistant who had seen Spruill
during his medical visits, Brown was identified in the IRR as
having been involved in the events of which Spruill complained.
The Magistrate Judge found Spruill distinguishable because
Hollibaugh did not indicate any recognition in the IRR that
Williams was complaining about Hollibaugh’s conduct.
Williams, 2006 U.S. Dist. LEXIS 1380, at *23.4 Hollibaugh also
wrote in the IRR that at no time did Williams mention to him
during their October 28 th discussion that he requested or needed
a cell transfer. Williams, on the other hand, claimed at his
deposition that he did just that.

        In Spruill, the IRR “identified Brown only as someone
who had seen Spruill in the course of his medical visits.” 372
F.3d at 234. We held, however, that to excuse a procedural
default, a prison must only “identif[y] the unidentified persons
and acknowledg[e] that they were fairly within the compass of
the prisoner’s grievance.” Id. In the IRR, Hollibaugh identified
himself as having had a conversation with Williams and as the
“Grievance Officer,” i.e. the person who would be approached
regarding a cell change. Hollibaugh further stated that he
interviewed the 2-10 staff when he received Williams’s
grievance alleging that he had been assaulted by his cellmate



       4
          To the extent that Hollibaugh suggests that because
Williams was to implicate him he was entitled to notice sooner
rather than later, the Supreme Court recently noted that “early
notice to those who might later be sued . . . has not been thought to
be one of the leading purposes of the exhaustion requirement.”
Jones v. Bock, 127 S. Ct. 910, 923 (2007).

                                 5
because the staff refused to move him as he had requested.
According to Hollibaugh, no one interviewed by him
acknowledged, nor did he himself acknowledge, that Williams
had mentioned the seriousness of the situation before the assault;
indeed, they all agreed that Williams had not. This is not
surprising, and it is not surprising that Hollibaugh, while
admitting to a conversation with Williams, did not admit to any
inaction on his part where that inaction is the very basis of the
grievance. See id. at 234 (“[I]t is not to be expected that a
response rejecting Spruill’s grievance on the merits would
identify any malfeasance on Brown’s part.”). Parenthetically,
we note that it is undisputed that Hollibaugh received and
responded to Williams’s written request of October 20, 2003
asking to be moved because he feared he would be hurt, directly
contradicting Hollibaugh’s assertion in the IRR that there was no
indication of any problem between Williams and his cellmate
prior to October 24.

        “[T]he primary purpose of a grievance is to alert prison
officials to a problem, not to provide personal notice to a
particular official that he may be sued.” Jones, 127 S. Ct. at 923,
quoting Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004).
The grievance did precisely that, and the IRR evidences
knowledge on the part of prison officials not only that there was
a problem, but that Hollibaugh was involved.

       Moreover, it would have been appropriate for the
Magistrate Judge to have considered the two inmate requests
submitted by Williams to Hollibaugh and signed by Hollibaugh.
The Magistrate Judge’s conclusion that such extrinsic evidence,
which was a contemporaneous part of the prison record and bore
directly on the grievance, could not be considered for purposes
of determining whether the procedural default should have been
excused was not required by Spruill or any other of our
precedents. Indeed, the two requests show without question that
Hollibaugh knew of Williams’s attempts to be moved because of
his fear of attack and that, those attempts having undisputedly
been rebuffed by him, he was “fairly within the compass” of




                                6
Williams’s grievance. Spruill, 372 F.3d at 234.5

                               II.

      We will REVERSE the grant of summary judgment to
Hollibaugh and REMAND to the Magistrate Judge for further
proceedings in accordance with this opinion.




      5
        Given this disposition, we need not consider the other
evidence proffered by Williams.

                               7